Citation Nr: 1526236	
Decision Date: 06/19/15    Archive Date: 06/26/15

DOCKET NO.  14-03 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to a total disability rating for individual unemployability due to service-connected disabilities (TDIU).



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The Veteran had active service from November 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Virtual VA electronic claims file contains a May 2014 brief submitted by the Veteran's representative, as well as VA treatment records that appear to have been reviewed by the RO in the December 2012 rating decision.  The remainder of the documents in the Virtual VA file and the Veterans Benefits Management System (VBMS) are either duplicative of the evidence in the paper claims file or irrelevant to the issue on appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In October 2012, the Veteran was afforded a VA general medical examination in connection with his claim.  The examiner noted that the Veteran's service-connected bilateral knee disabilities and ischemic heart disease prevented any work that involves physical activity, but opined that sedentary work would be possible.

Following that examination, in a May 2014 brief, the Veteran's representative asserted that the Veteran was not employable because the stress from work aggravates his cardiovascular disability.  There is no opinion of record addressing this assertion.  Therefore, the Board finds that the Veteran should be afforded VA social and industrial survey in order to ascertain the overall impact of his service-connected disabilities on his ability to work.


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  The AOJ should schedule the Veteran for a VA social and industrial survey (field examination) by a VA social worker or other appropriate personnel.  If the examiner determines that a medical examination is needed, one should be provided.

The examiner should elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity.  In so doing, he or she should discuss the impact of work-related stress on the Veteran's cardiovascular disability and his ability to work.

The ultimate purpose of the VA social and industrial survey is to ascertain the combined impact of the Veteran's service-connected disabilities on his ability to work. 

A written copy of the report should be associated with the claims folder.

3.  After completing these actions, the AOJ should ensure that there has been compliance with the remand directives and conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




